IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRENDA LEIVA,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3515

GEMS GLOBAL
INCORPORATED/ TOWER
GROUP COMPANIES,

      Appellees.


_____________________________/

Opinion filed February 9, 2016.

An appeal from an order of the Judge of Compensation Claims.
Edward Almeyda, Judge.

Date of Accident: September 17, 2008.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

William H. Rogner and Kate E. Albin, Winter Park, for Appellees.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.